319 F.2d 857
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.KIT MANUFACTURING COMPANY, Inc., Respondent.
No. 18389.
United States Court of Appeals Ninth Circuit.
Aug. 12, 1963.

Stuart Rothman, Gen. Counsel, Dominick L. Manoli, Assoc.  Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Melvin J. Welles and Glen N. Bendixsen, Attys., N.L.R.B., Washington, D.C., for petitioner.
Eli A. Weston, Boise, Idaho, for respondent.
Before ORR, HAMLIN and DUNIWAY, Circuit Judges.
PER CURIAM.


1
This is a petition by the National Labor Relations Board for enforcement, pursuant to the National Labor Relations Act, as amended, section 10(e), (29 U.S.C. 160(e)), of an order which is based upon a finding that the respondent corporation violated section 8(a)(5) and (1) of the Act (29 U.S.C. 158(a)(5) and (1)).  The decision and order of the board are reported at No. 138 N.L.R.B., No. 123 (1962).  We have carefully examined the record and we conclude that the findings of the trial examiner, adopted by the board, are supported by substantial evidence, and that the decision of the board is correct for the reasons stated by the trial examiner.  The order will be enforced.